Title: From George Washington to Benjamin Lincoln, 7 October 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters 7th Octo. 1782
                  
                  I have to acknowledge your two favors of 30th Sepr.  One from you by post inclosing Copies of papers from Genl Greene, & several Letters by Mr Carter who arrived this Morning.
                  I agree with you perfectly, that the Virginia recruits, all but a sufficient Guard for the protection of the Military Stores, should be marched to Winchester, where they may easily be supplied, & where their Services may be rendered more usefull, than at their present rendezvous.  Order for this Movement will be given.
                  It is not for me to determine how far partial Exchanges of prisoners of War, or whether any, shall be admitted, since a general Cartel is not likely to be effected.  This point I expect Congress will direct in.  I could wish to have it soon decided.  I will only make one Observation, which policy seems to me to dictate— that is, that a partial Exchange will probably operate in favor of our Enemies, who are constantly pressing to obtain, their principal & most influencial Officers, which Circumstance, if gained, not only casts a Weight into the Scale against us, but removes one very great Motive, which should operate upon the British, to bring them to a Compliance with our Terms.
                  I am very glad to hear you mention an Intention of comg on to Camp—several important Reasons are on my Mind, Each of such nature (particularly one of them) that I do not care to risque them to you in Writing, which strongly urge the necessity of your presence with me in the Army—I wish therefore that you will determine to come on immediately— the sooner the better.
                  Before the Receipt of your Letter respectg Doctr Shields & Mr Beck, their Impatience & the Doctrs producing a Certificate of his Exchange, had induced me to permit their going in—they have been gone some days.
                  I don’t know which Reason we have to wish the British officers to remain in the Country. so long as we have their paroles & proper Accounts are kept of them, I rather think them better for us, within the Enemys Lines, then in our own Country.
                  The Case of Capt. Asgill is now before Congress—  I can only say, that I would wish an early decision respectg him, as well as upon the proceedgs of the British Court Martial upon the Trial of Capt. Lippincut—the delay of Congress in the last Instance, places me not only in a very delicate, but a very awkward Situation with the expecting World.  Was I to give my private opinion respectg Asgill I should pronounce in favor of his being released from his Duress—& that he should be permitted to go to his Friends in Europe.  I am &c.
                  
                     G.W.
                     
                  
               